Citation Nr: 1024200	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1972 to August 1974.  The Veteran died in October 
2006.  The appellant, A.H., claims to be the Veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which in part, denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  The appellant perfected an 
appeal as to this issue in November 2007.

Referred issue

Implicit in the appellant's cause of death claim is the 
assertion that she is the Veteran's surviving spouse for VA 
purposes.  The appellant has submitted a copy of an August 
2000 marriage certificate documenting her marriage to the 
Veteran in the state of Arkansas.  

Pertinently however, in March 2007 the RO also received 
claims for VA death and indemnity compensation (DIC), death 
pension, and accrued benefits from a second woman, S.H., who 
specifically asserted that she was in fact the Veteran's 
surviving spouse.  S.H. submitted a copy of a March 1981 
marriage certificate documenting her marriage to the Veteran 
in the state of Missouri.  No divorce decree is currently of 
record. 

It is clear that appellant A.H.'s cause of death claim is a 
"contested claim," as the allowance of A.H.'s appeal could 
result in a denial of benefits to S.H., or vice versa.  
Therefore, before A.H.'s appeal can be addressed on the 
merits, it must first be determined whether she is in fact 
the Veteran's surviving spouse for VA purposes.  As that 
issue has not yet been considered by the RO, it is referred 
to the agency of original jurisdiction (AOJ) for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board does not have jurisdiction of issues not yet 
adjudicated by the RO].


	(CONTINUED ON NEXT PAGE)
Remanded issue

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
appellant's cause of death claim must be remanded for further 
procedural development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

The issue of entitlement to service-connection for the cause 
of the Veteran's death is inextricably intertwined with the 
issue of whether the appellant can be recognized as the 
Veteran's surviving spouse for VA death benefits.  In other 
words, the outcome of the spousal status issue [which the 
Board has referred to the AOJ above] may impact the 
appellant's cause of death claim.  See Smith (Daniel) v. 
Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together]; 
see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[two or more issues are inextricably intertwined if one claim 
could have significant impact on the other].  Action on the 
appellant's cause of death claim is therefore deferred.

As indicated previously, in addition to the appellant, there 
is another claiming to be the Veteran's surviving spouse.  An 
award of benefits to the appellant in this case could affect 
the pending claim for S.H.  The term "simultaneously 
contested claim" refers to the situation in which the 
allowance of one claim results in the disallowance of another 
claim involving the same benefit or the allowance of one 
claim results in the payment of a lesser benefit to another 
claimant.  38 C.F.R. § 20.3(p).

Under 38 C.F.R. § 19.100, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights. Under 38 C.F.R. § 
19.101, upon the filing of a Notice of Disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case.  Under 
38 C.F.R. § 19.102, when a Substantive Appeal is filed in a 
simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  If a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed 
an opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed.  38 C.F.R. § 20.713.

The Board's review of the record reflects that the contested 
claims procedures have not been met.  Thus, on remand, the 
VBA should ensure that proper procedures pertaining to 
contested claims be followed.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The VBA should review the claims file 
and ensure that all contested claims 
procedures have been followed.  The RO 
should furnish S.H. with a copy of the 
appellant's Statement of the Case and 
Substantive Appeal, or the content of the 
Substantive Appeal, and the opportunity to 
respond thereto.  The RO should also allow 
her an opportunity to respond and/or 
request her own hearing. See 38 C.F.R. §§ 
19.100 - 19.102, 20.500 - 20.504 (2008). 
In so doing, the RO should notify both the 
appellant and S.H. that this is a 
contested claim, and that an allowance of 
the appellant's appeal could result S.H.'s 
pending claim. 

2.  VBA should also ensure that a copy of 
this Remand is provided to the appellant 
and S.H., along with proper notification 
of appellate rights, to include hearing 
and representation rights.

3.  Following AOJ adjudication of the 
spousal status issue noted above, VBA 
should then readjudicate the appellant's 
claim of entitlement to service connection 
for the cause of the Veteran's death.  If 
the benefit sought on appeal remains 
denied, VBA should provide the appellant 
with a supplemental statement of the case, 
and allow an appropriate period of time 
for response. The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 
	
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


